                   UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                          1:20-cv-00360-MR

RODNEY E. JONES,                 )
                                 )
              Plaintiff,         )
                                 )
vs.                              )
                                 )                       ORDER
                                 )
NCDAC OFFICIALS, et al.,         )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on Plaintiff’s various motions

requesting enforcement of the Court’s Order requiring reimbursement of

Plaintiff’s filing fee. [Docs. 19, 20, 21].

      Pro se Plaintiff Rodney E. Jones (“Plaintiff”) is an inmate of the State

of North Carolina currently incarcerated at Alexander Correctional Institution

(“Alexander”) in Taylorsville, North Carolina.       Plaintiff filed two separate

documents with the Court, which together evinced Plaintiff’s intention to

assert a claim or claims under 42 U.S.C. § 1983, as well as to seek habeas

relief. On Plaintiff’s failure to pay the filing fee or file a motion to proceed in

forma pauperis, the Clerk sent Plaintiff a Notice of Deficiency and entered an

Order for Prisoner Trust Account Statement in which Plaintiff’s correctional

facility was ordered to provide a certified copy of Plaintiff’s trust account


         Case 1:20-cv-00360-MR Document 22 Filed 03/25/21 Page 1 of 3
statement to assess Plaintiff’ ability to pay the entire filing fee in one

payment. [Doc. 4]. On December 22, 2020, the Clerk entered an Order

waiving the initial partial filing fee and directing the Plaintiff’s correctional

facility to transmit monthly partial payments in the amount of 20% of Plaintiff’s

preceding month’s income credited to Plaintiff’s trust account. [Doc. 8 at 1].

      After that Order, Plaintiff filed various motions seeking dismissal of his

case and reimbursement of any filing fees that had been paid. [See Docs.

9-13]. The Court granted Plaintiff’s motion for a voluntary dismissal, vacated

the Clerk’s Order directing payment of the filing fee, and ordered

reimbursement of any filing fee that had been paid. [Doc. 15]. Plaintiff has

since filed several motions and other documents seeking enforcement of that

Order, claiming that the North Carolina Department of Public Safety

(NCDPS) had not reimbursed him and continued to take money from his

prison trust account. [See Docs. 18-21].

      The Court has been advised by the Clerk and takes judicial notice that,

as of March 4, 2021, any money Plaintiff has paid toward his filing fee in this

matter has been returned to Plaintiff through his prison trust account.

Plaintiff’s motions [Docs. 19, 20, 21] will, therefore, be denied as moot.




                                        2

        Case 1:20-cv-00360-MR Document 22 Filed 03/25/21 Page 2 of 3
                                ORDER

     IT IS THEREFORE ORDERED that Plaintiff’s motions [Docs. 19, 20,

21] are DENIED as moot.

     IT IS SO ORDERED.           Signed: March 25, 2021




                                     3

       Case 1:20-cv-00360-MR Document 22 Filed 03/25/21 Page 3 of 3
